1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT

9                         EASTERN DISTRICT OF CALIFORNIA

10

11       DFO, LLC,                       No.   2:18-cv-02226-JAM-KJN
12                   Plaintiff,
13            v.                         ORDER DENYING PLAINTIFF’S MOTION
                                         FOR PRELIMINARY INJUNCTION
14       DENNY BAR COMPANY, LLC,
15                   Defendant.
16

17           DFO, LLC (“DFO” or “Plaintiff”) seeks a preliminary
18   injunction preventing Denny Bar Company, LLC (“Denny Bar” or
19   “Defendant”) from using the mark “Denny Bar Company” or any other
20   mark, word, or name similar to Plaintiff’s registered marks
21   (“Denny’s” and “Denny’s Diner”) in conjunction with the operation
22   of a restaurant.     Mot., ECF No. 9.
23        For the reasons set forth below, the Court DENIES Plaintiff’s
24   motion.1
25   ///
26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for November 6, 2018.
                                      1
1             I.   FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND

2           DFO is the intellectual property holding company for Denny’s

3    Corporation (“Denny’s”), the national diner chain.         Compl., ECF

4    No. 1, ¶ 4.      DFO owns service mark registrations for “Denny’s”

5    and “Denny’s Diner.”      Compl. ¶ 7.    DFO has been using the

6    “Denny’s” mark since 1961 and Denny’s operates 1,724 restaurants

7    in the United States, including restaurants in Redding, Crescent

8    City, and Eureka, California.      Id.

9           Denny Bar operates a distillery, restaurant, and bar in

10   Etna, California which opened at the beginning of 2018.           Compl.

11   ¶ 8.   Etna is a town of about 750 people located approximately

12   thirty miles off Interstate 5.      Tang Decl., ECF No. 11-1, ¶ 2.

13   Denny Bar admits it was aware of Plaintiff’s trademarks as of

14   November 2017.      Compl. ¶ 9; Ans., ECF No. 8, ¶ 9.    Plaintiff

15   alleges it demanded Denny Bar cease and desist serving food under

16   the mark “Denny Bar Company” on May 25, 2018.       Compl. ¶ 11.

17          DFO filed a complaint against Denny Bar on August 15, 2018

18   alleging trademark infringement, unfair competition, and

19   violation of the Latham Act.      Compl.   Denny Bar filed an answer

20   with affirmative defenses on September 6, 2018.       Ans.
21          DFO now moves for a preliminary injunction to prevent Denny

22   Bar from directly or indirectly using the mark “Denny Bar

23   Company” or any other mark, word, or name similar to Plaintiff’s

24   marks.    Mot.    Denny Bar has opposed the motion.     Opp’n, ECF No.

25   11.

26   ///
27   ///

28   ///
                                         2
1                                 II.    OPINION

2        A.      Legal Standard

3        To obtain a preliminary injunction, the moving party must

4    establish (1) it is likely to succeed on the merits of its claim,

5    (2) it is likely to suffer irreparable harm in the absence of

6    preliminary relief, (3) the balance of hardships tips in its

7    favor, and (4) a preliminary injunction is in the public

8    interest.   Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20

9    (2008).   “A preliminary injunction is an extraordinary remedy

10   never awarded as of right.”        Id. at 25.

11       B.      Likelihood of Success on the Merits

12       In a trademark case, likelihood of success on the merits

13   turns on the plaintiff’s ability to show that the defendant is

14   using a confusingly similar mark.         See GoTo.com, Inc. v. Walt

15   Disney Co., 202 F.3d 1199, 1205 (9th Cir. 2000).         The Ninth

16   Circuit has developed eight factors (the “Sleekcraft factors”) to

17   guide the determination of a likelihood of confusion.         AMF Inc.

18   v. Sleekcraft Boats, 599 F.2d 341, 348 (9th Cir. 1979), abrogated

19   on other grounds by Mattel, Inc. v. Walking Mountain Prods., 353

20   F.3d 792 (9th Cir. 2003).       The factors are (1) the similarity of
21   the marks; (2) the relatedness of the two companies’ services;

22   (3) the marketing channels used; (4) the strength of plaintiff’s

23   mark; (5) defendant’s intent in selecting its mark; (6) evidence

24   of actual confusion; (7) the likelihood of expansion into other

25   markets; and (8) the degree of care likely to be exercised by

26   purchasers.    Id. at 348–49.      This eight-factor test is a “pliant”
27   one, in which “[s]ome factors are much more important than

28   others, and the relative importance of each individual factor
                                           3
1    will be case-specific.”     Brookfield Commc’ns, Inc. v. West Coast

2    Entm’t Corp., 174 F.3d 1036, 1054 (9th Cir. 1999).

3        The Court finds the Sleekcraft factors largely disfavor

4    finding a likelihood of confusion.      While DFO’s marks are strong,

5    the other Sleekcraft factors tip greatly in Denny Bar’s favor,

6    are neutral, or are of minimal importance.

7        First, the similarity of the marks “has always been

8    considered a critical question in the likelihood-of-confusion

9    analysis” and the marks here are not similar.      GoTo.com, 202 F.3d

10   at 1205.   DFO’s marks for “Denny’s” and “Denny’s Diner” (Compl.

11   at Exs. A-H; Reply Ex. 3, ECF No. 18-3) bear almost no

12   resemblance to the mark used by Denny Bar (Opp’n Ex. A, ECF No.

13   11-2; Opp’n Ex. B, ECF No. 11-3).      DFO’s marks are distinctive in

14   look and appearance in the marketplace, with designs, colors, and

15   shapes not shared by Denny Bar’s mark.      Moreover, DFO’s argument

16   as to similarity because “Denny” is only an apostrophe and s away

17   from “Denny’s” runs afoul of Ninth Circuit precedent that “marks

18   must be considered in their entirety and as they appear in the

19   marketplace.”     GoTo.com, 202 F.3d at 1206.

20       Second, the relatedness of the services and marketing
21   channels used do not favor a finding of a likelihood of

22   confusion.    While both Denny’s and Denny Bar serve food, the two

23   are not similar in atmosphere or menu offerings.      Tang Decl.

24   ¶¶ 8-9; Reply, ECF No. 18, at 2.       Moreover, about 60-70% of Denny

25   Bar’s customers are local to Etna and, unlike Denny’s, Denny Bar

26   limits the advertisement of its restaurant to its website and
27   social media accounts, rather than on radio, television, or

28   billboards.     Tang Decl. ¶¶ 6-7, 10-11.   Denny’s has no Etna
                                        4
1    location; its closest location is in Medford, Oregon, about an

2    hour and a half away from Etna.     Bishop Decl., ECF No. 9-3 ¶ 4.

3            Third, the impact of Denny Bar’s admitted awareness of DFO’s

4    marks is minimized by Denny Bar’s significant showing that it has

5    no intent to profit from DFO’s marks and simply chose its name to

6    invoke the history of the regionally-famous Denny Bar Company

7    mercantile firm.     See GoTo.com, 202 F.3d at 1208 (noting that the

8    Ninth Circuit has “emphasized the minimal importance of the

9    intent factor”); Tang Decl.; Gioia Decl., ECF No. 11-5; Peluso

10   Decl., ECF No. 11-6; Short Decl., ECF No. 11-7.

11           Applying the relevant Sleekcraft factors, the Court

12   therefore finds DFO has failed to demonstrate a likelihood of

13   success on the merits.

14           C.   Irreparable Harm

15           The Ninth Circuit no longer presumes irreparable harm upon a

16   showing of likelihood of success on the merits in a trademark

17   infringement case.     Flexible Lifeline Sys., Inc. v. Precision

18   Lift, Inc., 654 F.3d 989, 998 (9th Cir. 2011).     Instead, the

19   plaintiff must independently establish a likelihood of

20   irreparable harm to obtain a preliminary injunction.     Herb Reed
21   Enterprises, LLC v. Fla. Entm’t Mgmt., Inc., 736 F.3d 1239, 1249

22   (9th Cir. 2013).     “[U]nsupported and conclusory statements

23   regarding harm” that the plaintiff believes it might suffer are

24   insufficient; actual evidence of likely irreparable harm is

25   required.    Id. at 1250.

26           DFO argues its alleged loss of control over Denny’s business
27   reputation and damage to goodwill constitute likely irreparable

28   harm.    Compl. ¶ 10; Reply at 3.   But DFO fails to present any
                                         5
1    concrete evidence that a loss of control of Denny’s business

2    reputation has occurred or is likely to occur at all, let alone

3    absent an injunction.     The factually unsupported assertion by

4    Curt Bishop, a Denny’s Franchise Business Coach in Oregon, that,

5    in his professional opinion and based on his experience, the

6    Denny’s in Medford, Oregon is “reasonably certain to draw diners

7    from Etna, California” does not suffice.    Bishop Decl. ¶ 4.   Nor

8    does DFO present any evidence that money damages would be

9    inadequate to compensate for the alleged harm.

10       The Court finds that DFO has failed to demonstrate a

11   likelihood of irreparable harm through concrete evidence.

12

13                              III.   ORDER

14       For the reasons set forth above, the Court DENIES Plaintiff’s

15   Motion for Preliminary Injunction (ECF No. 9).

16       IT IS SO ORDERED.

17   Dated: November 8, 2018

18

19

20
21

22

23

24

25

26
27

28
                                        6
